DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 05/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,911,599 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowed Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 21-40 are allowed because the terminal disclaimer has been accepted and overcomes the double patenting rejection. Further, the prior art of record, fails to anticipate or render obvious the features of:

A method comprising: 
receiving, at a desktop agent, an application launch request for an emergency service application, wherein: 
the emergency service application comprises a plurality of application communication ports, each application communication port associated with a respective one of a plurality of emergency service types, and 
the application launch request comprises data indicating one of the plurality of emergency service types; 
identifying, by the desktop agent, one of the plurality of application communication ports based on the application launch request; 
generating, by the desktop agent, a launch message for the emergency service application to launch the emergency service application; 
transmitting the launch message from the desktop agent to the identified application communication port; and 
receiving, at the desktop agent from the identified application communication port, information collected by the emergency service application. (see claims 1, 28, and 34)

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643